Citation Nr: 0843728	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  03-29 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

PTSD

In December 2004, the Board reopened and remanded the 
veteran's claim for service connection for PTSD for 
additional development.  Specifically, the Board instructed 
that additional efforts be undertaken to independently verify 
the veteran's alleged stressors as set forth in the March 
2002 VA examination.  Regrettably, the Board finds that 
additional efforts in this respect are required.

The veteran's main alleged stressor is that he was assigned 
to Graves Registration duty while stationed in Dong Tam, 
Vietnam, with the A Company of the 9th Supply and 
Transportation Battalion, 9th Infantry Division.  The United 
States Armed Service Center for Research of Unit Records 
(USASCRUR ) (now the U.S. Army and Joint Services Records 
Research Center (JSRRC)) attempted to verify this alleged 
stressor but was unable to document that the veteran was 
selected to perform such duty.  The Board thinks that a 
different approach may lead to evidence that would be helpful 
in verifying this alleged stressor.  Thus, on remand, the 
JSRRC should be contacted and asked specifically whether the 
A Company of the 9th Supply and Transportation Battalion, 9th 
Infantry Division, was responsible for Graves Registration 
during the period of February 1968 to April 1968.

In addition, the USASCRUR (now the JSRRC) documented that the 
Da Nang Airbase received incoming rocket and mortar fire on 
September 29, 1968.  Although it confirmed that the veteran 
was assigned to the 40th Ordinance Company under the U.S. 
Army Support Command, Da Nang, it did not indicate if the 
40th Ordinance Company was stationed at the Da Nang Airbase 
or elsewhere in Da Nang.  Thus, it is unclear whether the 
veteran's unit was stationed at Da Nang Airbase at the time 
of the attack on September 29, 1968.  The JSRRC should be 
requested to verify this information.

Hepatitis C

The veteran's claim of service connection for hepatitis C is 
based upon his having been exposed to blood and other bodily 
fluids while performing Graves Registration duty in Vietnam.  
Per above, additional efforts are being sought to verify 
whether the veteran may have performed Graves Registration 
duty.  Such a finding may have a material effect on the 
outcome of this claim as well.  Thus, the veteran's claim for 
service connection for hepatitis C is also being remanded 
pending the outcome of the above requested stressor 
verification.

Hearing Loss and Tinnitus

Initially, the Board notes that the current medical evidence 
received is not clear as to whether the veteran, in fact, has 
a hearing impairment as defined by VA regulations.  VA has 
specifically defined what is meant by a "disability" for 
the purposes of service connection:  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  38 C.F.R. § 3.385 (2008).  

A May 2005 VA audiology consult note indicates the results of 
audiometric testing shows the requirements of § 3.385 were 
met bilaterally.  However, a June 2006 consult note shows 
that audiometric testing indicated normal hearing in the 
right ear and normal hearing to mild high frequency 
sensorineural hearing loss in the left ear.  Speech 
recognition was 100 percent bilaterally.  It was noted that 
the veteran does not meet VISN criteria for amplification due 
to less than 40 decibel pure tone average at 1000, 2000 and 
3000 hertz.  

Furthermore, the veteran has related his current hearing loss 
to noise exposure in service.  The veteran's service medical 
records do not reflect the presence of hearing loss for 
purposes of entitlement to VA compensation benefits.  They 
do, however, suggest a decrease in hearing acuity between the 
examinations conducted at service entrance and at service 
separation.  

As for tinnitus, the current medical records show the veteran 
has reported having tinnitus that he relates to noise 
exposure in service.  As the service medical records indicate 
a dimunition of hearing acuity in service that may be related 
to noise exposure, an opinion as to the etiology of the 
veteran's current tinnitus would be helpful in determining 
whether it is related to noise exposure in service or the 
dimunition in hearing acuity in service.  

A VA examination has not, however, been provided to the 
veteran. Based upon the above facts, the Board finds that a 
VA examination is necessary to obtain opinions as to whether 
any current hearing disability (as defined for VA purposes) 
and tinnitus are at least as likely as not related to the 
decreased hearing acuity and noise exposure that occurred in 
service.  Thus, remand is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or any other appropriate agency, and ask 
them to provide any available information 
that answers the following questions: 

	a.  Was the A Company of the 9th Supply and 
Transportation Battalion, 9th Infantry 
Division, responsible for Graves 
Registration during the period of February 
1968 to April 1968 while stationed at Dong 
Tam in South Vietnam?

	b.  Was the 40th Ordinance Company under 
the U.S. Support Command at Da Nang 
stationed at the Da Nang Airbase on 
September 29, 1968?  If so, was the 
veteran stationed with his unit at that 
time?

2.  The veteran should be scheduled for 
a VA audio examination.  The veteran's 
claims file should be reviewed by the 
examiner prior to the examination, and 
said review shall be noted in the 
examiner's report.  All necessary 
diagnostic testing, including an 
audiometric test, should be conducted.  
The examiner should elicit from the 
veteran details as to any pre-service, 
in-service and post-service noise 
exposure.  Thereafter, the examiner 
should render a diagnosis as to whether 
the veteran currently has bilateral 
hearing (as defined by VA) and 
tinnitus.  If diagnosed, then the 
examiner is requested to offer an 
opinion as to whether the decrease in 
hearing acuity shown at separation from 
service is related to the noise to 
which the veteran was exposed in 
service, and if so, whether his current 
hearing loss and tinnitus is at least 
as likely as not related to the 
decreased hearing acuity and noise 
exposure in service.  A complete 
rationale should be provided for all 
opinions rendered.

3.  After the above development has been 
completed, the veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




